960 A.2d 1037 (2008)
289 Conn. 950
Joseph HOSKIE
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided November 13, 2008.
Laljeebhai R. Patel, special public defender, in support of the petition.
Laurie N. Feldman, special deputy assistant state's attorney, in opposition.
The petitioner Joseph Hoskie's petition for certification for appeal from the Appellate Court, 110 Conn.App. 845, 956 A.2d 611 (2008), is denied.
NORCOTT, J., did not participate in the consideration of or decision on this petition.